907 F.2d 1141Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Owen WILSON, Debtor.Owen Wilson, Debtors No. 89-5-0160-JS, Plaintiff-Appellant.
No. 89-3311.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 13, 1990.Decided June 19, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  John R. Hargrove, District Judge.  (C/A No. 89-1598-JRH)
Owen Wilson, appellant pro se.
D.Md.
VACATED AND REMANDED.
Before PHILLIPS, SPROUSE and WILKINSON, Circuit Judges.
PER CURIAM:


1
Owen Wilson appeals from the district court's order denying his appeal from the bankruptcy court's order dismissing his Chapter 11 petition with prejudice.  Prior to filing his appeal to the district court Wilson filed a timely motion for reconsideration pursuant to Bankruptcy Rule 9023.*   Our review of the record reveals that no order has been entered by the bankruptcy court granting or denying the motion.  Bankruptcy Rule 8002(b) provides that the time for noting an appeal from a final judgment of the bankruptcy court does not begin to run until such an order is entered.  We do not find the bankruptcy court's one-word proceeding memorandum stating the motion is "moot" sufficient to meet this requirement.   See Acosta v. Louisiana Dept. of Health & Human Resources, 478 U.S. 251 (1986) (strictly construing an identical portion of Fed.R.App.P. 4(a)(4)).  We therefore find that Wilson's notice of appeal was untimely and, pursuant to Bankruptcy Rule 8002(b), neither the district court nor this Court has jurisdiction to consider the merits of Wilson's appeal.


2
We vacate the order of the district court and remand the case for further remand to the bankruptcy court for entry of an appropriate order on Wilson's motion for reconsideration.  Wilson's motion for a stay pending appeal is dismissed for lack of jurisdiction.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
VACATED AND REMANDED.



*
 In his motion for reconsideration Wilson objected to the bankruptcy court's finding that he had filed his petition in bad faith because he had filed another petition within the previous six years.  Wilson has consistently argued that he filed in good faith, and on appeal argued that the six-year presumption of bad faith applies only where the petitioner previously received a discharge.  See 11 U.S.C. Secs. 727(a)(8) and 1112(b)